Citation Nr: 1514426	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  13-12 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sinusitis, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for bronchitis, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for prostatitis, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for a lumbar spine condition, to include as secondary to herbicide exposure.

5.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.

6.  Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Son


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to April 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

The Veteran and his son testified before the undersigned Veterans Law Judge at an October 2014 videoconference hearing.  A transcript of the hearing is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for diabetes has been raised by the record at the Veteran's October 2014 videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for sinusitis, bronchitis, prostatitis, lumbar spine condition, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

At the Veteran's October 2014 videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran requested, through his authorized representative, to withdraw the appeal of his claim for entitlement to service connection for gout.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of service connection for gout by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn the appeal as to the issue of entitlement to service connection for gout, hence, there remains no allegations of errors of fact or law for appellate consideration with regards to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.


ORDER

The appeal as to the issue of service connection for gout is dismissed.


REMAND

As a preliminary matter, the Board finds that remand is necessary in order to obtain potentially relevant outstanding treatment records.  At the Veteran's October 2014 videoconference hearing, he indicated that there may be treatment records from Eglin Air Force Base for the two years immediately following his separation from service.  As these may be relevant to all of the Veteran's claims currently on appeal, the Board finds that the appropriate steps should be taken to obtain them.

Sinusitis and Bronchitis 

The Board acknowledges the opinion of the January 2013 VA examiner with respect to the Veteran's claimed sinusitis and bronchitis.  Ultimately, the examiner concluded that the Veteran did not have chronic sinusitis and bronchitis, and as a result, did not have a current disability. However, at the October 2014 videoconference hearing the Veteran and his son alleged that he continues to suffer from these conditions on a regular basis.  Moreover, the Board observes that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or at any time during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As such, the Board finds that a clarifying opinion is necessary in order to distinguish between what may considered chronic sinusitis and chronic bronchitis, and recurring acute and temporary infections and whether either condition has been manifested at any time during the pendency of the appeal.  

Additionally, at the Veteran's October 2014 videoconference hearing, his representative asserted that the Veteran's claimed sinusitis and bronchitis are related to his in-service herbicide exposure.  The Board notes that sinusitis and bronchitis are not a diseases listed under 38 C.F.R. § 3.309(e), as those diseases determined to be presumptively service-connected as a result of herbicide exposure.  However, an opinion as to whether any current sinusitis and bronchitis are etiologically related to his in-service herbicide exposure, which is conceded due to his service in the Republic of Vietnam 

Prostatitis

The Board acknowledges the April 2014 VA examination and opinion regarding the Veteran's claimed prostatitis.  However, at the Veteran's October 2014 videoconference hearing, his representative asserted that the Veteran's claimed prostatitis is related to his in-service herbicide exposure.  The Board notes that prostatitis is not a disease listed under 38 C.F.R. § 3.309(e), as those diseases determined to be presumptively service-connected as a result of herbicide exposure.  However, an opinion as to whether the Veteran's prostatitis is etiologically related to his in-service herbicide exposure, which is conceded due to his service in the Republic of Vietnam, is warranted. 

Lumbar Spine 

The January 2013 VA examiner's opinion regarding the etiology of the Veteran's claimed lumbar spine disability relied almost entirely on the lack of medical records since service.  The Board finds that this opinion by itself is inadequate in light of this rationale.   Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions).  Additionally, as potentially relevant treatment records have not yet been associated with the claims file, a new opinion would be necessary regardless of the adequacy of the January 2013 opinion.

Additionally, the Board notes the Veteran's contention that his lumbar spine disability is related to his exposure to herbicides.  The Board notes that this condition is not a disease listed under 38 C.F.R. § 3.309(e), as those diseases determined to be presumptively service-connected as a result of herbicide exposure.  However, an opinion as to whether the Veteran's lumbar spine condition is etiologically related to his in-service herbicide exposure, which is conceded due to his service in the Republic of Vietnam, is warranted.
Hypertension

The Veteran has not been afforded a VA examination to determine the etiology of his claimed hypertension.  As a result of the evidence of record, the Board finds that one is warranted.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  

Additionally, the Board notes the Veteran's contention that his hypertension is related to his exposure to herbicides.  The Board notes that hypertension is not a disease listed under 38 C.F.R. § 3.309(e), as those diseases determined to be presumptively service-connected as a result of herbicide exposure.  However, an opinion as to whether the Veteran's hypertension is etiologically related to his in-service herbicide exposure, which is conceded due to his service in the Republic of Vietnam, is warranted.

Accordingly, the case is REMANDED for the following action:

1. Send notice to the Veteran pursuant to his service connection claims secondary to herbicide exposure.  Request that he identify any other relevant treatment that he is receiving and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file.

2. Take the appropriate steps to obtain treatment records from Eglin Air Force Base, as identified by the Veteran in his October 2014 videoconference hearing.  The Veteran and his son specifically identified the dates of 1990 to 1992.  However, any search should not be limited to this date range.  Attempts to obtain such records should be documented in the claims file.

3.  Send the claims file to an examiner of appropriate knowledge and expertise to render an etiology opinion as to the claim for service connection for sinusitis and bronchitis.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  It is up to the discretion of the examiner if a new VA examination is necessary.  

Based on a review of the record, the examiner should: 

a) Determine if the Veteran has a current diagnosis of either sinusitis and/or bronchitis (or has had either disability at any time since October 2008).  If a diagnosis is not made, the examiner should reconcile his/her findings with any contrary medical evidence of record.  Additionally, the examiner should distinguish chronic sinusitis and chronic bronchitis from recurring, acute infections.

If a diagnosis of either sinusitis or bronchitis is made:

b)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sinusitis or bronchitis is causally or etiologically related to the Veteran's period of active service.

c)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's sinusitis or bronchitis was caused by the Veteran's in-service herbicide exposure.  

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  The examiner should also directly address the Veteran's lay assertions.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

4.  Send the claims file to an examiner of appropriate knowledge and expertise to render an etiology opinion as to the claim for service connection for prostatitis.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  It is up to the discretion of the examiner if a new VA examination is necessary.  

Based on a review of the record, the examiner should: 

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's prostatitis is causally or etiologically related to the Veteran's period of active service.

b)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's prostatitis was caused by the Veteran's in-service herbicide exposure. 

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  The examiner should also directly address the Veteran's lay assertions.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

5.  Send the claims file to an examiner of appropriate knowledge and expertise to render an etiology opinion as to the claim for service connection for a lumbar spine disability.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  It is up to the discretion of the examiner if a new VA examination is necessary.  

Based on a review of the record, the examiner should: 

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's lumbar spine disability is causally or etiologically related to the Veteran's period of active service.

c)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's lumbar spine disability was caused by the Veteran's in-service herbicide exposure. 

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  The examiner should also directly address the Veteran's lay assertions.  Additionally, the examiner is reminded that his/her opinion may not rely entirely on the absence of medical records.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

6.  Send the claims file to an examiner of appropriate knowledge and expertise to render an etiology opinion as to the claim for service connection for hypertension.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  It is up to the discretion of the examiner if a new VA examination is necessary.  

Based on a review of the record, the examiner should: 

a)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is causally or etiologically related to the Veteran's period of active service.

b)  Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension was caused by the Veteran's in-service herbicide exposure. 

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record.  The examiner should also directly address the Veteran's lay assertions.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

7.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


